Title: To Thomas Jefferson from Pierre Jean Georges Cabanis, 20 October 1802
From: Cabanis, Pierre Jean Georges
To: Jefferson, Thomas


          
            Monsieur Le Président,
            auteuil près paris Le 28 Vendémiaire an 11 de La R. f.
          
          je prends La Liberté de vous offrir un exemplaire d’un ouvrage que je viens de publier en france, et dont Le Sujet forme La Base de toutes Les Sciences morales. au milieu des importans objets qui vous occupent, je n’ose espérer que vous puissiez prendre Le tems de Lire deux gros volumes: mais j’espere que vous Recevrez avec Bienveillance, Cet hommage Bien Sincere de mon admiration & de mon Respect. je me flatte aussi que vous n’aurez pas oublié Les personnes qui ont eu Le Bonheur de vous voir chez La très Bonne made helvétius, & Chez Le Digne Docteur franklin. nous avons perdu made helvétius; & Le Cit. La Roche & moi, nous occupons sa maison, Legs d’autant plus touchant de Son amitié, que Ses Cendres reposent dans Son jardin. C’est là, Monsieur Le président, que j’ai eu L’avantage de vous voir quelques fois; C’est là, qu’après votre départ pour L’amérique, nous avons Si Souvent parlé de vous avec Cette vénérable amie. que tous Ces Souvenirs vous fassent Recevoir avec quelque intéret, L’hommage des Sentimens tendres et Respectueux que j’ai toujours eu pour vous, & que votre administration vraiment Républicaine me rend encor plus Chers.
          
            Cabanis
          
         
          EDITORS’ TRANSLATION
          
            Mister President,
            Auteuil, near Paris, 28 Vendémiaire Year 11 of the French Republic [i.e. 20 Oct. 1802]
          
          I am taking the liberty of sending you a copy of a work that I have just published in France and whose subject is the foundation of all the moral sciences. Amid the important topics that occupy you, I do not dare hope that you might take time to read two large volumes, but I hope you will accept, with good will, this very sincere sign of my admiration and respect. In addition, I flatter myself in thinking that you have not forgotten those who had the pleasure of seeing you at the homes of dear Madame Helvétius and the worthy Doctor Franklin. We have lost Madame Helvétius; Citizen La Roche and I take care of the house, a legacy of her friendship that is all the more touching because her ashes rest in the garden. That is where I sometimes had the privilege of seeing you, Mister President. That is where this venerable friend and I often talked about you, after your departure for America. May all these memories inspire you to accept with some interest the gift of warm and respectful sentiments that I have always had for you and that your truly republican government renders all the dearer to me.
          
            Cabanis
          
        